DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 February 2022 has been entered.

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 14/519,974 filed on 21 February 2022.
Claims 1, 8, 11, and 23 have been amended.
Claims 3-6, 14-17, 19-22 and 30-31 have been canceled.
Claims 1-2, 7-13, 18, and 22-29 are pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 101:



Applicant's arguments have been fully considered but they are not persuasive.

1. Applicant argues that Claim 1 includes recitations that individually involve significantly more than the performance of conventional activities previously known in the industry.

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate performing a comparison of financial-related plans/products while utilizing well-known mathematical and/or business variable modeling/measuring concepts in order to optimize a decision-making process using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible. Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that Claim 1 includes a non-conventional and non-generic arrangement of components that amounts to significantly more than the abstract idea.

Examiner respectfully disagrees. In the instant application, whereas the additional elements comprise the use of generic computer components (i.e., “web server”, “middleware memory”, “batch processor”, “user interface”, “web browser”, “SQL database”, “database server”, “web browser”, “Internet browser”), that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries, which are applied to carry out the abstract idea of facilitating the comparison of financial services providers and/or financial-related plans and/or products in an automated manner, which also does not amount to 

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-13, 18, and 22-29  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards facilitating the comparison of financial services providers and/or financial-related plans and/or products in an automated manner. Claim 1 is directed to the abstract idea of using rules and/or instructions to facilitate performing a comparison of financial-related plans/products in order to optimize a decision-making process while merely transmitting data/information in an automatic manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; “… a. interactively collecting plan data of a selected retirement plan … temporarily storing the plan data …, wherein the plan data is collected …; b. in response to receiving an indication in the user interface of the completion of plan data collection, transmitting … , the plan data of the selected retirement plan …, wherein the database includes other plan data … of other retirement plans;  c. automatically determining, …, components and service providers associated with the selected retirement plan and the other retirement plans, and a selected service provider of the selected retirement plan, wherein the components include a fee component, a cost component, and a value component; d. automatically determining, …, a numerical and qualitative composition of the components for the selected retirement plan and each of the other plans stored …; e. in response to receiving a … request …:  automatically generating, in real-time …, sort factors and criteria for each of the sort factors based on the numerical and quantitative composition of the selected retirement plan and each of the other retirement plans stored in the database, the sort factors being determinative of a reasonableness of service provider fees of the selected service provider for the selected retirement plan; dynamically assembling, in real-time …, a comparison group of the other retirement plans stored in the database based on the sort factors and the criteria for each of the sort factors, the comparison group including characteristics that correspond with the selected service provider; automatically performing, in real-time …, a quantitative and qualitative comparison of the components of the selected service provider to the components of service providers of the comparison group, wherein the quantitative comparison of the fee component includes the steps of determining a linear regression line based on averages of fees paid to the service providers of the comparison group and comparing fees paid to the selected service provider for the selected retirement plan to the linear regression line; automatically generating, in real-time …, a user-customizable … displayable report depicting the quantitative and qualitative comparison of at least one of the fee component, the cost component, and the value component for the selected service provider of the selected retirement plan relative to a plurality of service providers associated with the comparison group of the other retirement plans; and  automatically and electronically transmitting, in real-time …, the report to the user for real-time display … to provide proof of meeting fiduciary …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “web server”, “middleware memory”, “batch processor”, “user interface”, “web browser”, “SQL database”, “database server”, “web browser”, “Internet browser”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate performing a comparison of financial-related plans/products while utilizing well-known mathematical and/or business variable modeling/measuring concepts in order to optimize a decision-making process.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate performing a comparison of financial-related plans/products while utilizing well-known mathematical and/or business variable modeling/measuring concepts in order to optimize a decision-making process using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Dependent claims 2, 7-13, 18, and 22-29  add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Conclusion

Claims 1-2, 7-13, 18, and 22-29 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692